Citation Nr: 9935731	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to March 
1953.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits sought in June 1997, and the 
appellant, the veteran's widow, appealed.  

The appellant has requested dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991) in conjunction with the 
veteran's death, asserting that he should have been rated 
totally disabled for compensation purposes for 10 or more 
years immediately preceding his death.  That issue has not 
been certified for appeal because RO has not yet considered 
this matter.  Accordingly, the Board of Veterans' Appeals 
(Board) has no jurisdiction over this matter at this time, 
and it is referred to the RO for appropriate action.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a nexus between the veteran's military 
service or his service-connected disabilities and his death.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  Her theory of recovery is that 
medications which the veteran was taking for his 
service-connected psychiatric disability caused his fatal 
heart disease, and that this is borne out by private medical 
records dated in 1989.  The representative points to December 
1952 to February 1953 service medical records in support of 
the assertion that a cardiopulmonary disability had its onset 
during the veteran's service.  

In the interest of clarity, the Board will initially discuss 
the relevant law and VA regulations. The factual background 
of this case will then be reviewed.  The Board will then 
analyze the issue on appeal.

Relevant Law and Regulations

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.312 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection for cardiovascular disease may be 
presumed if it is manifested to a degree of 10 percent within 
one year  from the date of separation from a period of 
qualifying active service lasting 90 or more days.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted on a secondary basis if a claimed 
disability is found to be proximately due to or is the result 
of a service-connected disability. 38 C.F.R. § 3.310 (1999); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it is shown that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death in order for service 
connection to be warranted on a contributory cause theory.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).


Well grounded claims

The threshold question to be answered in this or any other 
case is whether the appellant has presented evidence of a 
well-grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If she 
has not, her appeal must fail.  38 U.S.C.A. § 5107(a); see 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If the Board 
finds that the claim for service connection for the cause of 
the veteran's death is not well-grounded, there is no further 
duty to assist her in the development of her claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) and 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Ramey v. Brown, 9 Vet. App. 40, 
46 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).


Factual Background

Service medical records dating from December 1952 to February 
1953 show that the veteran had sustained trauma about the 
area of the left eye in service, and that he was eventually 
discharged from the service due to eye problems.  Before 
service discharge, however, a hospital transfer for a left 
eye problem occurred, resulting in a December 1952 to 
February 1953 hospital stay.  During that time, work-up for 
the left eye included a February 1953 chest X-ray which 
revealed a density off the fourth left rib, which was felt to 
represent pleural thickening, as well as a normal heart.  The 
veteran was taken to the operating room, wherein palpation 
through an incision revealed a firm mass of tissue in the 
upper and temporal posterior left orbital region which 
extended forward over the temporal rim into the central 
fossa.  Some tissue was removed, and pathologically, it was 
determined to be a neurofibroma of the left orbit.  

On service discharge examination in February 1953, the 
veteran's lungs, chest, heart, vascular system, abdomen, and 
viscera were normal, his blood pressure was 120/70, the 
February 1953 chest X-ray referred to above was said to be 
within normal limits, and neither cardiovascular disease nor 
lung disease nor renal disease was diagnosed.  A neurofibroma 
of the left orbit was diagnosed.  

The first VA examination after service was conducted in July 
1968.  At that time, the veteran's blood pressure was 130/80.  
Chest X-rays revealed left lower lobe fibrotic change, 
minimal elevation of the lateral aspect of the left 
hemidiaphragm, slight old pleural thickening in the left 
costophrenic angle, and old pleural thickening overlying the 
left apex, along with slight nonspecific fibrotic change in 
the left apex.  No cardiovascular, renal, or lung disease was 
diagnosed. 

A December 1977 VA chest radiographic report indicates that 
chest X-rays at that time and in February 1974 revealed 
emphysema and much pleural adhesion to the diaphragm and to 
the lateral chest wall bilaterally.  

A March 1983 VA medical record indicates that chest X-rays 
from 1977, 1974, 1972 and 1969 were reviewed, and that they 
showed no significant change over that time period.  The 
veteran was complaining of being unable to do as much as he 
could when he was younger.  He denied chest pain, shortness 
of breath, and a cough, and his blood pressure was 120/80.  
On VA examination in June 1983, the veteran's heart, lungs, 
and kidneys were normal clinically, and no heart, lung, or 
renal disease was diagnosed.  A January 1989 private medical 
record from a physician who appears to be a primary care or 
general practitioner indicates that the veteran was a new 
patient who had been seen at a VA facility for water in his 
lungs.  He was complaining of shortness of breath and of 
inability to sleep.  A treadmill and electrocardiogram had 
been normal, as had heart catheterization.  Duricef (r) (an 
antibiotic) was prescribed.  Later that month, the veteran 
was referred to another private physician, who appears to be 
a pulmonologist.

That second private physician evaluated the veteran in mid-
January 1989 for shortness of breath.  It was noted that VA 
had prescribed Furosemide (treats fluid retention and high 
blood pressure; Lasix(r) is a name brand formulation of it), 
and that this had been changed to other medications by the 
private physician who first treated him in November 1989.  
The veteran advised that he had been hospitalized at a VA 
hospital in November 1988, with the discharge diagnosis being 
congestive heart failure, rule out myocardial infarction.  
Despite the medication change by the first private physician, 
the veteran's shortness of breath continued to get worse, and 
so he was seen by this private physician.  The veteran had 
not used Furosemide for several days at the direction of the 
first private physician.  After evaluation by the second 
physician, the impression was congestive heart failure.  
Lasix(r) was prescribed.  It was decided to admit the veteran 
to a private hospital that day.

During private hospitalization from January to February 1989, 
cardiology studies were performed, after which the diagnoses 
were myocardial infarction, bilateral resolving pneumonia, 
and severe coronary artery disease.  Later in February 1989, 
pulmonary function testing revealed that the veteran had 
moderate obstructive airways disease complicated by 
restrictive lung disease with no bronchodilator response.  

An August 1989 letter from the first private physician 
mentioned above states that the veteran came to his office in 
January 1989 in poor condition.  He was over-medicated due to 
a large number of bottles of drugs.  Later that month, the 
veteran returned in critical condition, unable to breathe.  
He was immediately referred to the hospital where he received 
several days of critical care.  

A November 1989 private medical record from the second 
physician notes that the veteran was confused about his 
medications and was very agitated about his lack of support 
from the VA hospital.  In fact, he was told he was so nervous 
because he stopped his medications.  "His medications were 
stopped because they were affecting his breathing and his 
heart."

The veteran's death certificate indicates that he was 69 
years old when died at a private hospital in March 1997.  The 
death certificate indicates that the cause of his death was 
ischemic cardiomyopathy, and that other significant 
conditions contributing to his death but unrelated to the 
cardiomyopathy were renal failure and pneumonia.  No autopsy 
was performed.  

At the time of his death, service connection was in effect 
for anxiety reaction with psychophysiologic headaches, rated 
as 50 percent disabling, ptosis of the left upper eyelid, 
postoperative, rated as 30 percent disabling, status post 
skull fracture, evaluated as noncompensable, and 
postoperative left orbit neurofibroma, also evaluated as 
noncompensable.  A combined 70 percent disability rating was 
assigned.

During a personal hearing which was held at the RO in 
September 1999, the appellant expressed her theory of 
recovery as indicated above, and indicated that there was no 
other necessary outstanding evidence.

Analysis

The first prong of the Ramey/Caluza analysis is satisfied by 
evidence of the veteran's death.  

With respect to the second (in-service incurrence) and third 
(medical nexus evidence) prongs of the Ramey/Caluza analysis, 
there is no competent medical evidence of record showing that 
the veteran's ischemic cardiomyopathy, renal failure and 
pneumonia had their onset in service or that any of his 
service-connected disabilities was in any way related to his 
death.  

Medical evidence is required to show a nexus between a fatal 
disease and the veteran's service or between the fatal 
disease and a service-connected disability.  See Caluza, 
Espiritu, and Grottveit, supra.  The medical evidence of 
record indicates that the primary cause of the veteran's 
death was ischemic cardiomyopathy.  There is no competent 
medical evidence of record which indicates that it had its 
onset in service, was manifested to a degree of 10 percent 
within a year of service discharge (competent medical 
evidence of record shows that it was first diagnosed in the 
late 1980's) or was proximately due to or the result of a 
service-connected disability, including medication therefor.  

Similarly, there is no indication that renal failure and/or 
pneumonia occurred during service or for many years after 
service.  It appears to be the contention of the appellant's 
representative in a November 1999 informal hearing 
presentation that the pleural thickening noted on an X-ray in 
1953 was related to the pneumonia noted on the death 
certificate in 1997, over 40 years later.  However, there is 
no competent medical evidence of record indicating that 
pleural thickening which was shown on an X-ray during service 
in February 1953 was in any way related to the veteran's 
pneumonia in 1997.  In fact, the February 1953 service 
discharge examination report indicated that the pleural 
thickening shown on X-ray in February 1953 was a finding 
which was within normal limits.  Cardiovascular or lung 
disease was not diagnosed at that time or for many years 
thereafter, including during the 1968 VA examination.  There 
is no competent medical evidence which links that X-ray 
finding during service and the veteran's death.  In this 
case, there is no medical evidence which demonstrates 
continuity of symptomatology after service.  See McManaway v. 
West, 13 Vet. App. 60 (1999); see also Voerth v. West, 13 
Vet. App. 117, 120 (1999).

The appellant has in essence contended that medication for 
the veteran's service-connected psychiatric disability is 
somehow responsible for his death.  This contention also 
fails.  The medical evidence of record makes no mention of 
the psychiatric disability or the administration of 
psychotropic medication being in any way related to the 
veteran's death.  

The record does not show that either the appellant or her 
representative possess the requisite experience, training or 
education to qualify as medical experts in order for such 
statements to be considered competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay persons are 
not considered competent to offer medical opinions regarding 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App 91, 
93 (1993).  Thus, the representative's contention as to the 
significance of an X-ray finding during service and the 
appellant's opinion as to medications purportedly 
administered for the veteran's service-connected psychiatric 
disability being the cause of the veteran's death are not 
sufficient to well-ground the claim.  

At the time of his death, the veteran was service connected 
for a psychiatric disability, rated as 50 percent disabling; 
an eye disability, rated as 30 percent disabling, and skull 
fracture residuals and postoperative left orbit neurofibroma, 
each evaluated as noncompensably disabling.  The provisions 
of 38 C.F.R. § 3.312(c), pertaining to disabilities which are 
evaluated as 100 percent disabling at the time of death, 
specifically, "[w]here the service-connected condition 
affects vital organs . . . and is evaluated as 100 percent 
disabling, debilitation may be assumed", clearly do not apply 
in this case.

No competent medical evidence of record indicates that 
service-connected disabilities had anything to do with the 
veteran's death.  The third Ramey/Caluza prong has not been 
met.  

In summary, for the reasons and bases expressed above, the 
appellant's claim of entitlement to VA benefits for the cause 
of the veteran's death is not well grounded.  The benefit 
sought on appeal is accordingly denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that the appellant has been 
given ample opportunity to present her case, including by 
testifying at the personal hearing at the RO, and in light of 
the information given to her by the RO in the July 1997 
statement of the case and the September 1999 supplemental 
statement of the case, and that any error by the RO in the 
adjudication of the instant claim on its merits rather than 
on the issue of whether the claim is well-grounded could not 
be prejudicial.  It accorded her claim more consideration 
than it was entitled.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

Because the appellant's claim for service connection for the 
cause of the veteran's death is not well-grounded, VA is 
under no duty to further assist her in developing facts 
pertinent to it.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a) 
(1998); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); see 
also Gilbert and Grottveit. 

VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the appellant 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on notice 
of any other known and existing evidence which would make the 
cause of death claim plausible.  The Board's decision serves 
to inform the appellant of the kind of evidence which would 
be necessary to make her claim well-grounded, specifically 
medical evidence which establishes a connection between the 
veteran's service and/or his service-connected disabilities 
and his death.


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the claim is denied.




		
	Barry F. Bohan
			Member, Board of Veterans' Appeals

 

